t c memo united_states tax_court eleanor simon petitioner v commissioner of internal revenue respondent docket no filed date jeffrey a collins for petitioner steven m webster for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a request for equita- ble relief relief under sec_6015 f with respect to peti- tioner’s taxable_year we must decide whether respondent abused respondent’s discretion in denying petitioner such relief we hold that respondent did not abuse respondent’s discretion 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner resided in greensboro north carolina at the time she filed the petition petitioner and javester simon mr simon both college graduates married on or about date separated on or about date and divorced on date the judgment of divorce granting petitioner and mr simon a divorce did not impose any obligation on petitioner or mr simon to pay any outstanding federal income or other tax_liabilities nor is there any other document relating to that divorce such as a property settlement that imposed any legal_obligation on peti- tioner or mr simon to pay any such liabilities although petitioner and mr simon divorced in date division of the marital assets remains to be adjudicated by the north carolina courts during the year at issue petitioner worked for guilford technical community college guilford college and mr simon worked for roadway express inc roadway express during that year petitioner and mr simon received wages of dollar_figure and dollar_figure respectively petitioner and mr simon signed on date and filed the signature form of form 1040pc format u s individual_income_tax_return for taxable_year return in the return they reported total wages of dollar_figure total interest of dollar_figure a retirement_plan distribution of dollar_figure total income of dollar_figure total_tax of dollar_figure total_tax payments of dollar_figure and tax due of dollar_figure petitioner and mr simon attached to the return forms w-2 wage and tax statement for that reported their respective wages of dollar_figure and dollar_figure and respective federal_income_tax tax withheld of dollar_figure and dollar_figure and form 1099r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for that reported a fully taxable gross retirement_plan distribution of dollar_figure to mr simon mr simon’s retirement_plan distribution by first union na- tional bank first union_ira department first union and tax withheld of dollar_figure the following jurat appeared immediately above the respective signatures of petitioner and mr simon on the return and immediately below inter alia the dollar_figure of tax shown due in that return under penalties of perjury i declare that i have examined this return and accompanying sched- ules and statements and to the best of my knowledge and belief they are true correct and complete 2robert l schroll signed the return as return pre- parer petitioner and mr simon did not remit with the return any payment of the tax shown due on date petitioner filed with the internal_revenue_service irs form_8857 request for innocent spouse relief petitioner’s form with respect to taxable_year at the request of the irs petitioner completed and submitted to the irs form 886-a innocent spouse questionnaire petitioner’s form 886-a in petitioner’s form 886-a peti- tioner provided the responses indicated to the following ques- tions with respect to the filing of the return if you are requesting relief from tax reported on the original return a did you review the tax_return before signing it i did not have an opportunity to review the re- turn my former husband--that sic the last minute--insisted that i sign the return immedi- ately so that he could mail the return before the deadline b at the time you signed the return were you aware there was a balance due irs please explain in detail no i was not aware of any balance due because i was not afforded the opportunity to review the return 3in petitioner’s form_8857 petitioner also sought relief under sec_6015 with respect to taxable_year in which mr simon received a retirement_plan distribution of dollar_figure from roadway express savings_plan mr simon’s retirement_plan distribution the irs granted petitioner partial relief with respect to and that year is not at issue in the instant case see infra note c describe how at the time you signed the return you and your spouse planned to pay the tax due i was unaware of any taxes due because i did not know that he had taken funds from his retirement d why did you file a joint_return instead of married filing separate we filed a joint_return for thirty-three years while living as husband and wife in petitioner’s form 886-a petitioner also alleged the following with respect to the filing of the return my former husband customarily had our return completed by h_r block the additional retirement income was reported when the form was given to me for my signa- ture my former husband insisted that i sign it quickly in order to allow him sufficient time to get to the post office in response to questions relating to the preparation of the return petitioner alleged in petitioner’s form 886-a that her only involvement with the preparation of that return was to give mr simon form_w-2 for that she received from guilford college in this connection petitioner further alleged in petitioner’s form 886-a that mr simon gathered the information for the preparation of the return and delivered it to the return preparer that she never accompanied mr simon when he brought that information to the return preparer and that mr simon retrieved the return from the return preparer after it was completed in response to questions relating to the existence of any joint bank accounts petitioner alleged in petitioner’s form a that during she and mr simon had separate not joint bank accounts that she did not review mr simon’s checkbook or bank statements that she did not open mail addressed to mr simon that she made payments for her automobile her clothing and certain unidentified food and furniture and that mr simon made payments for the mortgage utilities insurance and his clothing in response to a question relating to whether petitioner’s payment of the tax_liability for taxable_year unpaid liability would cause an economic hardship to her petitioner indicated that it would not however petitioner added that it would be grossly unfair because i received no economic benefit-- in fact i was not aware he withdrew these retirement_funds in response to a question asking for any other information in support of petitioner’s position that she is entitled to relief under sec_6015 with respect to taxable_year petitioner stated i have remarried since my divorce from mr simon and this is my reason for saying that if i had to pay it would not create an economic hardship although it would be quite difficult for me inasmuch as my former husband used the money the retirement distribu- tion entirely for himself and kept me totally unaware of its existence i feel it is only fair that he should accept the responsibility for paying the tax_liability he incurred in petitioner’s form 886-a petitioner did not claim that mr simon abused her during their marriage in considering petitioner’s form_8857 the irs found that petitioner made an error in calculating the amount of tax due for taxable_year that was shown in the return ie dollar_figure respondent determined that the correct amount of tax due for that year is dollar_figure of which dollar_figure and dollar_figure were attributable to mr simon and petitioner respectively on date the irs made a preliminary administra- tive determination irs date preliminary determina- tion with respect to petitioner’s form_8857 as pertinent here the irs date preliminary determination denied petitioner relief under sec_6015 with respect to taxable_year that preliminary determination stated in pertinent part sec_6015 claim liability arose on or after date joint_return is valid there is enough information to determine the claim no oic accepted eligibility factors underpayment_of_tax - relief is not available under sec_6015 sec_6015 filed a joint_return claim filed timely liability unpaid or paid_by the requesting spouse within the time period not a fraudulent return no fraudulent transfer of assets no disqualified assets transferred tier i factors full scope taxpayers are currently divorced widowed legally 4the irs date preliminary determination granted petitioner partial relief under sec_6015 with respect to taxable_year see supra note separated or they had been members of separate households prior to the claim for at least consecutive months can’t prove a belief that tax was to be paid explanation at this time and the previous year he had taken large amounts out of his ira this is the main cause of the balance due she didn’t examine the return to see tax was due tier i factors full scope not met for tier ii factors taxpayers are currently divorced widowed legally_separated or they had been members of separate households prior to the claim for at least consecutive months no economic hardship explanation no marital abuse no legal_obligation established the liability is not solely attributable to against the non-requesting spouse erroneous items per claimant against see allocation sheet using the percentage_method on the itemized_deduction means part is attributable to her knowledge background claimant - involvement claimant - college spouse - college spouse - she said she paid part of the bills but had no access to his individual accounts lifestyle changes spouse’s elusiveness duty to inquire living arrangements none known she said he took out the money and didn’t tell her no review of the return he said he rushed her and didn’t give her time she said separated but court papers say against the requesting spouse had knowledge or reason to know explanation when the return was filed there had been two years of large withdrawls from ira she didn’t review the return she didn’t do her duty to inquire had she reviewed the return and saw the ira withhdrawls she would have known something was going on no significant benefit gained in compliance with the tax laws explanation returns were filed however she is remarried and there is a ssa update showing for december of which would mean she should have filed married filing separate or joint in unique circumstances not meeting tier ii factors - deny claim tier ii consideration none based on the above facts it is equitable to hold the claimant liable for the balance she didn’t exam the return or question how it would be paid part is attributable to her she should have known there was a problem because of large ira withdrawls tier ii factors not met - deny claim ending statement reproduced literally tier i factors full scope not met tier ii factors not met - deny claim claim denied under sec_6015 - full scope claim denied under sec_6015 - full scope in a letter dated date petitioner’s date letter petitioner appealed to the irs appeals_office appeals_office the irs date preliminary determina- tion to deny her relief under sec_6015 with respect to taxable_year on date mr simon sent a letter mr simon’s date letter to the irs he attached to that letter form 1099r for that reported mr simon’s retirement_plan distribution of dollar_figure as fully taxable and various statements for the period april through date that first union prepared and sent to mr simon mr simon’s date letter stated in pertinent part i’m submitting this information from the tax_year and it is in regard to the stock certificate i received from caliber system and rolled over to a qualified ira somehow this information was passed on as cash the portion that i used in and was taxed and a penalty was assessed because i was not 59½ at the time of withdrawal the irs has been holding all my refunds while we have exchanged information i have received this paperwork from caliber systems roadway express and wachovia bank i hope this information will clear up the misunderstanding also i need you to submit a form to me i am no longer married and need my divorced wife exempt from this matter reproduced literally on date the appeals_office sent a letter to mr simon appeals_office date letter regarding petitioner’s appeal of the irs date preliminary determination the appeals_office date letter stated in pertinent part 5although mr simon’s date letter suggested that he was attaching to that letter paperwork from caliber systems roadway express and wachovia bank the only attach- ments to that letter that are part of the record in this case are those described above eleanor collins petitioner has requested relief from tax_liability as an innocent spouse for the tax years shown above if the irs grants relief this would relieve your spouse in whole or in part from having to pay the income_tax owed on these years our examination function denied the request eleanor collins then asked our appeals function to review the request we are contacting you to see if you have any additional information that you’d like to provide you may bene- fit from participating in this administrative appeal proceeding since we’ll make our decision based on all the information we receive should eleanor collins receive an innocent spouse classification the tax_liability in whole or in part will be yours alone i’m available to meet with you in an informal confer- ence if you’d like you can present your position at this conference you can also participate by sending us material and information that support your position because of our time frames in dealing with appeals i need to hear from you within the next days on date the appeals_office completed a document entitled appeals transmittal and case memo appeals_office memorandum that stated in pertinent part summary and recommendation does eleanor m simon qualify as an innocent spouse under sec_6015 for tax_year ending no the taxpayer does not qualify for relief as an innocent spouse for tax_year the amount of dollar_figure of the dollar_figure deficiency is allocable to the non-requesting spouse nrs however the cincinnati service_center disallowed the claim for relief in full because the taxpayer did not have a belief the tax would be paid in full at the time of signing the joint_return i sustain their determination 6sometime after petitioner and mr simon divorced peti- tioner remarried brief background the taxpayer filed a joint_return with her former husband javester simon for tax_year she al- leges she did not have an opportunity to review the return because her husband insisted she sign it immedi- ately so that he could mail it timely the taxpayer separated from her husband in or and divorced him in date the taxpayers filed their return with an underpay- ment of dollar_figure and included a large ira distribution on the return for such year discussion and analysis the taxpayer filed a request for innocent spouse re- lief form_8857 under sec_6015 c or f for since the cincinnati service_center allocated the entire deficiency to the nrs for and the taxpayer did not request appeal’s consideration for this year the discussion below is limited to the tax_year sec_6015 does the taxpayer meet the requirements of sec_6015 no the taxpayer does not qualify for relief under sec_6015 for tax_year there was no understate- ment of tax for this year sec_6015 does the taxpayer meet the requirements of sec_6015 no the taxpayer does not meet the requirements of sec_6015 there is no deficiency in tax allocable to the non-requesting spouse for the tax_liability is attributable solely to the underpayment_of_tax upon filing the tax_return plus interest and penalties sec_6015 sec_6015 provides the irs with the discretion to grant equitable relief where a taxpayer is not entitled to relief under either sec_6015 or c equitable relief under sec_6015 however is subject_to two limitations in accordance with - revenue proce- dure 2000_1_cb_447 sec_4 if the return has been adjusted to reflect an understatement relief will be available only to the extent of the liability shown on the return prior to the adjustment or if no adjustment is made relief is limited to the extent the unpaid liability is due to the non- requesting spouse explanation of sec_6015 in revproc_2000_15 the irs delineates quali- fications necessary to be granted equitable relief under sec_6015 threshold eligibility qualifica- tions are joint_return filed timely filed claim for relief relief not available under other sections of the statute there was no transfer of assets between spouses as part of a fraudulent scheme return was not filed with fraudulent intent on the part of the requesting spouse liability remains unpaid no disqualified assets transferred to requesting spouse if so relief only available to the ex- tent that the liability exceeds the value of the transferred assets nonetheless under section dollar_figure of revproc_2000_15 relief is still possible for requesting spouses who meet the threshold eligibility requirements above but do not otherwise qualify for relief under any other sections this last relief provision is only available where it would be inequitable to hold the requesting spouse liable for the understatement under this section equitable relief may be granted for underpayments after consideration of local factors tier or for underpayments and understatements after consideration of the centralized review factors tier if an underpayment does not qualify under the tier factors the tier factors should be considered all understatement and deficiency cases should consider the tier factors only equitable relief under the tier factors will ordi- narily be granted under sec_6015 if all of the follow- ing four local factors are met spouse is divorced separated widowed or lived apart of the months prior to the date request filed requesting spouse had a reasonable belief that the tax was paid or was going to be paid the time the spouse signed the return undue_hardship would result if equitable relief is not granted and the unpaid liability at issue is attributable to the non-requesting spouse the irs has authority to grant relief in circumstances where it is clearly inequitable to hold the requesting spouse liable for the tax and where a spouse had rea- sonable belief that the tax reported on his her return would be paid the use of tier factors however should be limited to those cases where it would be clearly inequitable to hold the requesting spouse liable for the tax does the taxpayer qualify for equitable relief under sec_6015 in my opinion no the taxpayer does not qualify for equitable relief when considering equitable relief the following fac- tors should be considered martial status economic hardship spousal abuse legal_obligation of non-requesting spouse no knowledge or reason to know liability attributable to non-requesting spouse of the above factors the ones in the taxpayer’s favor are marital status liability attributable to non-requesting spouse in my opinion these factors are outweighed by the fact this year was the second year of withdrawals from the nrs’s ira accounts the likelihood that she did not know of the withdrawals from beginning in that were included on the tax_return is diminished in the second year in addition the withdrawals were included in the income of the tax_return and the return clearly reflected a balance due in excess of dollar_figure it is clearly not believable that the tax- payer did not know of this liability due she further provided no evidence that she believed the tax would be paid at the time the tax_return was filed evaluation based on the above discussion the taxpayer has failed to show that she is entitled to relief under either sec_6015 or f i recommend that the determina- tion of the innocent spouse unit is sustained in reproduced literally also on date the appeals_office sent to petitioner a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 notice_of_determination in the notice_of_determination the appeals_office denied petitioner relief under sec_6015 with respect to taxable_year the notice_of_determination stated in pertinent part for you do not qualify for relief under sec_6015 or f reproduced literally as of the time of the trial in this case mr simon contin- ued to maintain that mr simon’s retirement_plan distribu- tion of dollar_figure is not income for and should not have been included in the return opinion we review respondent’s denial of relief under sec_6015 for abuse_of_discretion 114_tc_276 petitioner bears the burden of proving that respondent abused respondent’s discretion in denying that relief see 118_tc_106 affd 353_f3d_1181 10th cir sec_6015 grants respondent discretion to relieve an individual who files a joint_return from joint_and_several_liability with respect to that return that section provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and 7the court’s jurisdiction in this case is dependent upon sec_6015 118_tc_494 see also 114_tc_324 114_tc_276 8we reject petitioner’s argument that respondent bears the burden of proving under sec_6015 that petitioner had knowl- edge that the tax shown due in the return would not be paid petitioner’s argument appears to confuse sec_6015 with sec_6015 respondent has the burden_of_proof under sec_6015 with respect to whether the requesting spouse had actual knowledge of the item giving rise to the deficiency 116_tc_189 relief is not available to such individ- ual under subsection b or c the secretary may relieve such individual of such liability in the instant case the parties agree that relief is not avail- able to petitioner under sec_6015 or c thereby satisfy- ing sec_6015 they disagree over whether petitioner is entitled to relief under sec_6015 in support of her position that she is entitled to relief under sec_6015 petitioner relies inter alia on the testimony of mr simon and her own testimony we found mr simon’s testimony to be questionable and not credible in certain material respects for example mr simon testified that he signed petitioner’s name on the return we did not believe that testimony we also found mr simon’s testimony to be at times confusing confused internally inconsistent and or inconsistent with certain of the parties’ stipulations of fact and certain exhibits attached to those stipulations stipulated exhibits we shall not rely on mr simon’s testimony to support petitioner’s position in this case we also found petitioner’s testimony to be questionable and not credible in certain material respects for example petitioner testified that she did not sign the return we did not believe that testimony moreover petitioner’s testimony that she did not sign the return is inconsistent with the parties’ stipulation that she did sign that return and certain stipulated exhibits in which she represented to the irs that she signed that return a stipula- tion is to be treated to the extent of its terms as a conclu- sive admission by the parties to the stipulation unless other- wise permitted by the court or agreed upon by those parties rule e the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires justice does not require the court to permit petitioner to contradict and attempt to change the parties’ stipulation that she signed the return we shall not rely on petitioner’s testimony to support her position in this case turning now to our consideration of sec_6015 as directed by that section respondent has prescribed procedures in revproc_2000_15 2000_1_cb_447 revenue_procedure that are to be used in determining whether it would be inequita- ble to find the requesting spouse liable for part or all of the 9we note that revproc_2003_61 2003_2_cb_296 revenue_procedure superseded revproc_2000_15 revproc_2003_61 is effective for requests for relief under sec_6015 which were filed on or after date and for requests for such relief which were pending on and for which no preliminary determination_letter had been issued as of that date id sec revproc_2003_61 is not applicable in the instant case that is because petitioner filed petitioner’s form_8857 on date and the irs issued a preliminary determination on date ie the irs septem- ber preliminary determination with respect to that form liability in question section dollar_figure of revproc_2000_15 lists seven conditions threshold conditions which must be satisfied before the irs will consider a request for relief under sec_6015 in the instant case respondent concedes that those conditions are satisfied where as here the requesting spouse satisfies the threshold conditions section dollar_figure of revproc_2000_15 provides that a requesting spouse may be relieved under sec_6015 of all or part of the liability in question if taking into account all the facts and circum- stances the irs determines that it would be inequitable to hold the requesting spouse liable for such liability where as here the requesting spouse satisfies the thresh- old conditions sec_4 of revproc_2000_15 sets forth the circumstances under which the irs ordinarily will grant relief to that spouse under sec_6015 in a case like the instant case where a liability is reported in a joint_return but not paid as pertinent here those circumstances which section dollar_figure of revproc_2000_15 and we refer to as elements are a at the time relief is requested the request- ing spouse is no longer married to the nonrequesting spouse b at the time the return was signed the re- questing spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301_6343-1 of the regulations on procedure and administration rev_proc sec_4 c b pincite we shall hereinafter refer to the elements set forth in sec_4 a b and c of revproc_2000_15 as the marital status element the knowledge or reason to know element and the economic hardship element respectively sec_4 of revproc_2000_15 provides that relief granted under sec_4 of that revenue_procedure is subject_to the following limitations a if the return is or has been adjusted to reflect an understatement_of_tax relief will be avail- able only to the extent of the liability shown on the return prior to any such adjustment and b relief will only be available to the extent that the unpaid liability is allocable to the nonrequesting spouse turning to the three elements set forth in sec_4 of revproc_2000_15 the presence of which will ordi- narily result in a grant of relief under sec_6015 in the instant case respondent concedes that the marital status element is present the parties dispute whether the knowledge or reason to know element is present and petitioner concedes that the economic hardship element is not present in light of petitioner’s concession that the economic hardship element is not present petitioner does not qualify for relief under sec_4 of revproc_2000_15 the irs may nonetheless grant relief to petitioner under section dollar_figure of revproc_2000_15 that section provides a partial list of positive and negative factors which respondent is to take into account in considering whether to grant an individual relief under sec_6015 no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 c b pincite as pertinent here sec_4 of revproc_2000_15 sets forth the following positive factors which weigh in favor of granting relief under sec_6015 a marital status the requesting spouse is divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attrib- utable to the nonrequesting spouse we shall hereinafter refer to the positive factors set forth in sec_4 a b c d e and f of revproc_2000_15 as the marital status positive factor the economic hardship positive factor the abuse positive factor the knowledge or reason to know positive factor the legal_obligation positive factor and the attribution positive factor respec- tively we note initially that the parties do not dispute that the marital status positive factor the knowledge or reason to know positive factor and the economic hardship positive factor set forth in sec_4 a d and b respectively of revproc_2000_15 are the same as the marital status element the knowledge or reason to know element and the eco- nomic hardship element set forth in sec_4 a b and c respectively of that revenue_procedure with respect to the marital status positive factor set forth in sec_4 a of revproc_2000_15 respondent concedes that that factor is present in the instant case with respect to the economic hardship positive factor set forth in sec_4 b of revproc_2000_15 peti- tioner concedes that that factor is not present in the instant case with respect to the abuse positive factor set forth in sec_4 c of revproc_2000_15 petitioner concedes that that factor is not present in the instant case with respect to the knowledge or reason to know positive factor set forth in sec_4 d of revproc_2000_ the parties disagree over whether that factor is present in the instant case petitioner argues that the knowledge or reason to know positive factor is present in support of that argument petitioner asserts on brief petitioner has stated that during the spouses’ petitioner’s and mr simon’s year marriage she petitioner never had opportunity to examine the tax returns prior to filing and that she completely relied upon mr simon to handle the couple’s tax matters she has consistently stated that on the evening of the filing deadline mr simon always hurriedly presented a completed return to petitioner for her immediate signa- ture and upon that signature hurried to the post office to affect a timely mailing this position is clearly stated as part of the administrative record petitioner stated this same position at trial fur- ther the same position regarding in general the couple’s filing habit was supported by mr simon in his testimony at trial finally respondent in its determination even relied upon that same position of petitioner as its own basis for determining that petitioner should have known of the liability in fact as part of respon- dent’s administrative record the tax examiner actually stated that petitioner did not examine the return the tax examiner did not even consider whether petitioner actually inquired of payment of the tax instead the examiner based her determination on the rationale that petitioner should have known something was going on referring only to the liability itself there is no evidence that petitioner had actual knowledge of the underpayment it is not reasonable for petitioner to have known that the tax would not be paid all of the petitioner’s relevant evidence indicates that peti- tioner never even inquired about the tax prior to receiving respondent’s notice of unpaid liability further respondent has produced no evidence that petitioner inquired about the tax knowledge of the liability whether actual or constructive is not equal to knowledge of whether petitioner knew or should have known whether the tax would be paid it is not reasonable for petitioner to inquire about payment of an unknown underpayment if petitioner did not actually know about the underpayment itself the facts in this case are similar to those in wiest v commissioner t c memo in wiest as to equitable relief under sec_6015 the deter- mination letter provided that underpayment was evident at the signing of the joint_return the taxpayer would have had knowledge reason to know of the underpayment at the time of signing the tax_return the court held in wiest that respondent abused his discretion in denying relief under sec_6015 with respect to an amount of tax reported on petitioner’s joint_return but not paid reproduced literally respondent argues that the knowledge or reason to know positive factor is not present in the instant case in support of that argument respondent asserts on brief despite the fact that the text amount you owe dollar_figure was an inch above petitioner’s signature on the return she claimed ignorance that any_tax was owed if petitioner was unaware that tax was due she had a duty to inquire whether tax was owed this court has held that when taxpayers fail to fulfill their duty_of inquiry they are ordinarily charged with constructive knowledge of any understate- ments on their returns demirjian v commissioner tcmemo_2004_22 cohen v commissioner tcmemo_1987_537 accordingly having failed her duty_of inquiry petitioner is charged with constructive knowl- edge of the tax due on the return see castle v commissioner tcmemo_2002_142 n plaintiff sic presented no evidence to the irs on this factor knowledge or reason to know positive factor because she claimed that she was unaware that tax was due when the return was filed due to the absence of evidence at the administrative level this factor does not favor relief as argued above peti- tioner is held to have constructive knowledge of the tax due per return in further support of respondent’s argument that the knowledge or reason to know positive factor is not present in the instant case respondent asserts on brief petitioner argues that the determination is arbi- trary because the irs did not consider whether peti- tioner knew the tax would not be paid the argument is hollow because petitioner’s alleged ignorance of the tax is factually and logically divergent from alleging knowledge that the tax would not be paid it is illog- ical to allege that one was ignorant that tax was due but one had knowledge that the tax would not be paid petitioner’s argument is flawed because it relies on the supposed failure of the irs to consider these divergent factual allegations petitioner alleged to be ignorant of the tax which the irs rejected peti- tioner cannot bemoan that the determination was arbi- trary because the irs did not consider a factual issue that was factually divergent and could not be raised ie knowledge regarding payment of the tax at best for petitioner the knowledge of payment factor is neutral in the analysis due to petitioner’s claimed ignorance that any_tax was owed repro- duced literally we turn first to petitioner’s reliance on wiest v commis- sioner tcmemo_2003_91 that case is materially distinguish- able from the instant case in wiest the taxpayer took the position before the irs and the court that he relied on his spouse to file the return in question and to pay the tax shown due in that return and that he was unaware that she had not in contrast in the instant case petitioner took the position before the irs and takes the position before the court that at the time she signed the return she did not know that that return showed tax due and that therefore at that time she could not have known that mr simon would not pay any such tax thus unlike the taxpayer in wiest petitioner did not claim before the irs and does not claim before the court that she relied on mr simon to pay the tax shown due in the return in addition unlike the instant case in wiest the court found that the spouse of the taxpayer deceived the taxpayer with respect to the filing of the return in question and the payment of the tax shown due in that return moreover unlike the instant case in wiest the irs based its determination that the taxpayer was not enti- tled to relief under sec_6015 principally on its conclu- sions that the unpaid liability in question was not solely attributable to the taxpayer’s spouse and that the taxpayer had knowledge or reason to know of that unpaid liability in con- cluding that the taxpayer had knowledge or reason to know of the unpaid liability in question the irs equated the taxpayer’s knowledge or reason to know that an amount of tax was shown due in the return in question with knowledge or reason to know that such amount shown due would not be paid in contrast in the instant case the appeals_office based its determination that petitioner is not entitled to relief under sec_6015 on its conclusions that the unpaid liability was not attributable solely to mr simon that it is clearly not believable that the taxpayer petitioner did not know of this liability due and that petitioner provided no evidence that she believed the tax would be paid at the time the tax_return was filed as well as on the absence of any economic hardship spousal abuse 10the appeals_office stated in the appeals_office memoran- dum this year was the second year of withdrawals from the nrs’s nonrequesting spouse’s ie mr simon’s ira accounts the likelihood that she peti- tioner did not know of the withdrawals from beginning in that were included on the tax_return is diminished in the second year in addition the with- drawals were included in the income of the tax_return and the return clearly reflected a balance due in excess of dollar_figure it is clearly not believable that the taxpayer did not know of this liability due she petitioner further provided no evidence that she believed the tax would be paid at the time the tax_return was filed reproduced literally and legal_obligation of mr simon to pay such liability on the record before us we find that petitioner’s reliance on wiest v commissioner supra is misplaced on that record we reject petitioner’s arguments in reliance on that case we turn now to whether petitioner has carried her burden of establishing that the knowledge or reason to know positive factor is present in the instant case in support of her position for relief under sec_6015 petitioner chose to present her case to the irs and to the court by claiming that she did not know and had no reason to know that there was tax shown due in the return petitioner must bear the consequences of that choice on the record before us we have serious reservations about petitioner’s contention that she did not know that the return showed tax due because she was hurried when she signed that return nonetheless assuming arguendo that we were to accept such a contention on the instant record we find that by signing the return petitioner is charged with constructive knowledge of inter alia the tax shown due in that return see 25_f3d_1289 5th cir affg tcmemo_1993_252 see also 992_f2d_1256 2d cir affg tcmemo_1992_228 having found that at the time petitioner signed the return she had constructive knowledge of the tax shown due in that return we further find that petitioner should have inquired about whether such tax shown due would be paid it would be inequitable to allow petitioner to turn a blind eye to the tax shown due in the return the amount of such tax shown due was large enough as to put her on notice that further inquiry should be made as to whether it would be paid she failed to do so she thus failed to present any evidence to the irs and to the court with respect to whether the tax shown due in the return would be paid on the record before us we find that petitioner has failed to carry her burden of establishing that the knowledge or reason to know positive factor is present in the instant case with respect to the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 peti- tioner concedes that there is no legal_obligation for mr simon to pay any_tax due for taxable_year we find that peti- tioner concedes that that factor is not present in the instant case with respect to the attribution positive factor set forth in sec_4 f of revproc_2000_15 petitioner concedes that the unpaid liability is not solely attribut- able to mr simondollar_figure we find that petitioner concedes that the attribution positive factor is not present in the instant case turning to the negative factors weighing against granting 11petitioner does not dispute respondent’s determination that approximately percent of the tax due for taxable_year is attributable to petitioner relief under sec_6015 set forth in sec_4 of revproc_2000_15 as pertinent here those factors are a attributable to the requesting spouse the unpaid liability is attributable to the request- ing spouse b knowledge or reason to know a requesting spouse knew or had reason to know that the re- ported liability would be unpaid at the time the return was signed this is an extremely strong factor weigh- ing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability we shall hereinafter refer to the negative factors set forth in sec_4 a b c d e and f of revproc_2000_15 as the attribution negative factor the knowl- edge or reason to know negative factor the significant benefit negative factor the economic hardship negative factor the tax law noncompliance negative factor and the legal_obligation negative factor respectively we note initially that the parties do not dispute that the knowledge or reason to know negative factor the economic hard- ship negative factor and the legal_obligation negative factor set forth in sec_4 b d and f respectively of revproc_2000_15 are the opposites of the knowledge or reason to know positive factor the economic hardship positive factor and the legal_obligation positive factor set forth in sec_4 d b and e respectively of that revenue_procedure we also note that the parties do not dispute that the attribution negative factor set forth in sec_4 a of revproc_2000_15 is essentially the opposite of the attribution positive factor set forth in sec_4 f of that revenue proceduredollar_figure we have found above that petitioner has failed to carry her burden of establishing that the knowledge or reason to know positive factor set forth in sec_4 d of revproc_2000_15 is present in the instant case and that peti- 12we do not believe that those two factors are exactly opposite because the attribution negative factor does not contain the word solely that appears in the attribution positive factor nonetheless we conclude that respondent’s use of the word solely in describing the attribution positive factor but not in describing the attribution negative factor does not affect our findings and conclusions in the instant case with respect to those factors tioner concedes that the economic hardship positive factor set forth in sec_4 b of that revenue_procedure is not present in the instant case on the instant record we further find that petitioner has failed to carry her burden of establish- ing that the knowledge or reason to know negative factor set forth in sec_4 b of revproc_2000_15 is not present in the instant case and that petitioner concedes that the economic hardship negative factor set forth in sec_4 d of that revenue_procedure is present in the instant case with respect to the attribution negative factor set forth in sec_4 a of revproc_2000_15 we have found that petitioner concedes that the unpaid liability is not solely attributable to mr simon respondent concedes that a significant portion approximately percent of that liability is attributable to mr simon on the record before us we find that a significant portion of the liability for taxable_year is not attributable to petitioner with respect to the significant benefit negative factor set forth in sec_4 c of revproc_2000_15 respon- dent does not dispute that that factor is not present in the instant case with respect to the tax law noncompliance negative factor set forth in sec_4 e of revproc_2000_15 respondent does not dispute that that factor is not present in the instant case with respect to the legal_obligation negative factor set forth in sec_4 f of revproc_2000_15 we have found that because petitioner concedes that mr simon does not have a legal_obligation to pay any_tax due for petitioner concedes that the legal_obligation positive factor set forth in sec_4 e of that revenue_procedure is not present in the instant case we have also found that there is no separate legal_obligation such as a divorce decree or a property settle- ment that requires petitioner to pay any such tax duedollar_figure on the record before us we find that the legal_obligation negative factor is not present in the instant case on the record before us we find that petitioner has failed to carry her burden of establishing any other factors that weigh in favor of granting relief under sec_6015 and that are not set forth in sec_4 and of revenue proce- dure based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of showing that respondent abused respondent’s discretion in denying her relief under sec_6015 with respect to the unpaid liability 13division of the marital assets of petitioner and mr simon remains to be adjudicated by the north carolina courts we have considered all of the parties’ arguments and conten- tions that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
